Citation Nr: 0426800	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1968.  He was given a general discharge under honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied the above claim.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in January 2003, the veteran indicated that he wished to be 
scheduled for a hearing before a Veterans Law Judge of the 
Board at the RO.  However, in a subsequent communication from 
the veteran received in March 2003, the veteran indicated 
that he wanted a personal hearing with a decision review 
officer of the RO.  The requested personal hearing was 
conducted at the RO in March 2003, a transcript of which has 
been associated with the veteran's claims folder.


FINDINGS OF FACT

1.  In a rating decision dated in March 1991, the RO located 
in Chicago, Illinois, denied entitlement to service 
connection for a psychiatric disorder.  The veteran did not 
appeal.

2.  Evidence received since the March 1991 RO decision does 
not bear directly and substantially upon the issue at hand, 
is either duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.




CONCLUSIONS OF LAW

1.  The March 1991 RO decision which denied entitlement to 
service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The evidence received since the March 1991 RO decision is 
not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the Court of Appeals for Veterans Claims (Court) recently 
held that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  
The Court also held that a notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in February 2001 and the discussions in the 
December 2001 rating decision, November 2002 Statement of the 
Case (SOC), and June 2003 Supplemental Statement of the Case 
(SSOC).  Additionally, the February 2001 RO letter was issued 
prior to initial adjudication; thus, the veteran was provided 
the requisite notice as required by the VCAA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has 
provided argument in support of his claim and submitted 
evidence and information as requested by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and post-service VA and private treatment records, as 
discussed below.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent a VA 
examination in March 1999.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence predates August 2001, the 
new regulatory criteria are not applicable.

In March 1991, the RO denied entitlement to service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision and of his appellate rights.  At 
that time, the veteran's service records showed that his 
induction report of medical examination dated in May 1967 
revealed that clinical psychiatric evaluation was normal 
without any specified personality deviation.  The associated 
report of medical history, also dated in May 1967, showed 
that the veteran indicated he had never had any nervous 
trouble of any sort, depression or excessive worry, or 
homosexual tendencies.

A chronological record of medical care dated in November 
1967, showed that it was determined that his personality 
patterns made him non-effective as a combat soldier and it 
was recommended that he change his military occupational 
specialty (MOS) be changed to a non-combat related duty.

Service personnel records showed that in May 1968, the 
veteran admitted to having homosexual tendencies and to 
having engaged in sodomy.  He added that he wished to get out 
of the Army.  A Mental Hygiene Consultation Service 
Certificate dated in June 1968 showed a diagnosis of sexual 
deviate, overt (homosexuality and transvestism) chronic, 
severe; manifested by preference for genital relationships 
with members of his own sex and by a history of having 
engaged in homosexual experiences on a number of occasions.  
He had been caught wearing women's clothes and other attire.  
There was marked impairment for further military duty, which 
was not incurred in the line of duty, and which existed prior 
to service.  The examiner added that the veteran was, at the 
time, free from mental defect, disease, or derangement as to 
be able, concerning the particular acts charged, both to 
distinguish right from wrong and to adhere to the right.

The report of medical examination dated in August 1968 
revealed that clinical psychiatric evaluation was normal 
without any specified personality deviation.  The associated 
report of medical history, also dated in May 1968, showed 
that the veteran indicated he had never had any nervous 
trouble of any sort, depression or excessive worry, but that 
he did have homosexual tendencies.

Subsequent to service, a VA special psychiatric examination 
report dated in February 1991 showed that he reported being 
humiliated in service because of his homosexual tendencies.  
He added that since being discharged from service, he had 
been humiliated in his church because of his homosexuality.  
The diagnosis was recurrent major depression and esodystonic 
homosexuality.

In its March 1991 decision, the RO concluded that service 
connection for a psychiatric disorder was denied because it 
was first noted at a time too remote from service to be 
related to service.  The veteran did not appeal this 
decision, thus it became final.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In August 2000, the veteran requested that his claim of 
entitlement to service connection for a psychiatric disorder 
be reopened.  In support of his claim, he submitted private 
treatment records from Mount Sinai Hospital in Chicago, 
Illinois, dated in September 1991.  These records show 
admission and treatment for depression.

Private medical treatment records from Metroplex Hospital in 
Hopewell, Killeem, Texas, dated in May 1995 show an admission 
for an anxiety stress disorder.

A medical statement from Pro Partners in Hopewell, New Jersey 
dated in August 1996 shows that the veteran was given a 
generalized statement about depression without particular 
application to the veteran.

A VA examination report dated in March 1999 shows that the 
veteran reported being harassed and humiliated during his 
period of service regarding his homosexual orientation.  He 
added that he dressed up in women's clothing and was sent to 
the brig and given a general discharge under honorable 
conditions following the incident.  The diagnosis was sexual 
disorder, not otherwise specified.

VA outpatient treatment records dated from March 1999 to 
August 2000 show that the veteran was treated for symptoms 
associated with gynecomastia and erectile dysfunction.

In a rating decision dated in December 2001, the RO 
determined that the veteran's claim remained denied because 
the evidence submitted in support of his claim was not new 
and material.

In March 2003, the veteran and his spouse testified at a 
personal hearing over which a hearing officer of the RO 
presided.  He asserted that he first began experiencing 
problems shortly after entering service.  He indicated that 
he was harassed by his fellow servicemen because of his 
sexual orientation.  He added that his first homosexual 
experience had been at age twelve.  His spouse added that 
there are certain instances that trigger the veteran to 
flashback to when he was humiliated in service.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  The newly submitted 
VA examination report, as well as the VA and private 
treatment records, although not previously of record, are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  Although the various 
records show current diagnoses which include depression, 
anxiety stress disorder, and sexual disorder, not otherwise 
specified, there is no evidence of record that any of said 
diagnoses are related to service.  At the time of the March 
1991 RO decision, there was evidence of a current psychiatric 
disorder, but there was no link to service.  Such a link has 
not been provided by any of the additional medical evidence 
submitted by the veteran.  Similarly, there is no evidence of 
record to suggest that the veteran had a psychiatric disorder 
that had become manifested to a compensable degree within one 
year following his separation from service.  Additional 
evidence which consists of records of post-service treatment 
that do not indicate that a condition is service connected, 
is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993). 

The Board has also considered the testimony of the veteran 
and his spouse regarding his psychiatric disorder.  These are 
repetitive of previous statements made which were previously 
considered by VA, and are therefore not new.  Moreover, there 
is no evidence that the veteran or his spouse possess the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnoses or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, in addition to not 
being new, their statements are not material.

Accordingly, the Board finds that the evidence received 
subsequent to the March 1991 RO rating decision is not new 
and material and does not serve to reopen the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  38 C.F.R. § 3.156(a).

ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is denied.



	                        
____________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



